Bodine, J.
The proceeding tests the title to certain offices in the Polish Falcons “Kosciuszko.” The relators were duly elected December 21st, 1931. They attempted to merge several Polish societies. This action was restrained by the Court of Chancery. Besides the membership voted down the proposal. The relators each refused to conduct the meeting after this occurred, and a temporary chairman was chosen who continued the meeting to June 27th, 1932. In the meantime, impeachment proceedings were brought against the relators and they were removed from office. Officers were then chosen by the other faction to serve until December *13619th, 1932, when new • officers were elected. Bach faction claimed that the other was not entitled to the office. An effort was made to compose the factional differences, both set of officers agreed to' resign and a special election was held in March, 1933, to effect the purpose of a committee.
The respondents were duly elected at this meeting to their respective offices, the relators participating in the election contest. To now disturb the respondents would defeat the will of the majority of the society and upset a well considered plan designed and participated in by both factions to effect a solution of internal difficulties. Since the relators participated in the March, 1933, election and thus treated the offices as vacant, they are now estopped to question the validity of the election of the respondents.
The respondents are, therefore, entitled to judgment, with costs.